          Case 5:19-cv-00903-G Document 9 Filed 10/07/19 Page 1 of 2




                  UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA


PATRICK ROTH,

      Plaintiff,                                 Case No. 5:19-cv-00903-G

v.                                               Hon. Charles B. Goodwin

SERGEANT JOHN DOE (BADGE
#1129),      JANE        DOE,     and
OKLAHOMA CITY, a political
subdivision of the State of Oklahoma,

     Defendants,
____________________________________/

      NOTICE OF WITHDRAWAL OF PLAINTIFF’S EMERGENCY
       MOTION FOR LEAVE TO SERVE A SUBPOENA PRIOR TO
         THE COMMENCEMENT OF DISCOVERY [DOC. # 6]

      NOW COMES Plaintiff, PATRICK ROTH, by and through his counsel,

Solomon M. Radner and Excolo Law, PLLC, and hereby notifies the Court and all

parties that Plaintiff hereby withdraws his October 4, 2019 Emergency Motion for

Leave to Serve a Subpoena Prior to the Commencement of Discovery [Doc. #6] in

the above-captioned proceeding.

      WHEREFORE, the Plaintiff respectfully withdraws hisEmergency Motion

for Leave to Serve a Subpoena Prior to the Commencement of Discovery in this

matter.
         Case 5:19-cv-00903-G Document 9 Filed 10/07/19 Page 2 of 2




                                      Respectfully submitted,

                                      EXCOLO LAW, PLLC

                               By: /s/ Solomon M. Radner
                                   Solomon M. Radner (P73653)
                                   Attorney for Plaintiff
                                    26700 Lahser Road, Suite 401
                                    Southfield, MI 48033
                                    (866) 939-2656
Dated: October 7, 2019             sradner@excololaw.com




                         CERTIFICATE OF SERVICE

            I hereby certify that on October 7, 2019, I served the foregoing
      document upon all parties in this matter, via electronic filing through
      the Court’s CM/ECF electronic filing system.
                                            /s/ Solomon M. Radner
                                            Counsel for Plaintiff




                                        2
